Filing # 109027883 E-Filed 06/17/2020 08:46:24 PM


        IN THE CIRCUIT COURT FOR THE SEVENTH
        JUDICIAL CIRCUIT OF THE STATE OF
        FLORIDA, IN AND FOR ST. JOHNS COUNTY

        CIVIL DIVISION

        CASE NO.: CA20-0083

        DINA KLEMPF SROCHI, as Trustee of the
        LAURA JEAN KLEMPF REVOCABLE
        TRUST, a Florida Trust,

                         Plaintiff,

        v.

        KEVIN JACQUES KLEMPF, FOODONICS
        INTERNATIONAL, INC., a Florida corporation,
        and KEVIN JACQUES KLEMPF, as Trustee of
        the KEVIN JACQUES KLEMPF LIVING
        TRUST, a Florida trust,

                         Defendants.
                                                                   /

                                               AMENDED COMPLAINT

                 Plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable Trust, a

        Florida trust (the "Jean Klempf Trust" or "Trust") files this Amended Complaint1 and sues

        defendants Kevin Jacques Klempf, Foodonics International, Inc., a Florida corporation, and

        Kevin Jacques Klempf, as Trustee of the Kevin Jacques Klempf Living Trust, (collectively, the

        "Defendants") and in support says:




        1
         Plaintiff files this Amended Complaint as a matter of course pursuant to Fla. R. Civ. P. 1.190, which states, "A
        party may amend a pleading once as a matter of course at any time before a responsive pleading…" To date,
        Defendants have not filed a responsive pleading.


        53557696;1
                                       General Allegations

         1.     The Jean Klempf Trust brings this action against the Defendants relating to Kevin

Jacques Klempf's fraudulent buy-out of his mother's trust's interests in what was a family-owned

egg-producing business, Foodonics International, Inc., formed by Jean Klempf's late husband.

Shortly after the fraudulent buy-out, Kevin Jacques Klempf and Foodonics International, Inc.

sold substantially all of its egg-producing assets at a value tens of millions of dollars more than

the valuation provided by Kevin Jacques Klempf and Foodonics International, Inc., which was

represented as a valuation which would allow for adequate and full consideration of the buy-out

of the Jean Klempf Trust's interests. Defendants used the ultimate sales proceeds to purchase

two beachfront mansions and attempt to shield them from the reach of Jean Klempf's Trust as the

result of its claims.

         2.     Dina Klempf Srochi ("Dina Klempf'), a resident of Georgia, is the Trustee of the

Jean Klempf Trust.

         3.     Foodonics International, Inc. ("Foodonics") is a Florida corporation with its

principal place of business in Duval County, Florida.

         4.     Kevin Jacques Klempf ("Jacques Klempf") is a resident of St. Johns County,

Florida. From 2002 to date, Jacques Klempf has been the President and Chairman of the

Foodonics Board of Directors.

         5.     Jacques Klempf, is the Trustee and a beneficiary of the Kevin Jacques Klempf

Living Trust (the "Jacques Klempf Trust"), a Florida trust.

         6.     The properties that are the subject matter of this action are located in St. Johns

County, and the misconduct of the Defendants as alleged herein occurred, in part, in St. Johns

County.


                                                2
53557696;1
         7.     The amount in controversy in this action exceeds $30,000, exclusive of costs,

interest and attorneys' fees.

                                History of Fraudulent Transfers

         8.     This is an action against Foodonics, Jacques Klempf and the Jacques Klempf

Trust to set aside fraudulent transfers, for injunctive relief, and for other relief under the Florida

Uniform Fraudulent Transfer Act (Fla. Stat. § 726.101 et seq.).

         9.     In July 2008, Jacques Klempf purchased the property at 530 Ponte Vedra

Boulevard, Ponte Vedra Beach, Florida (the "530 Ponte Vedra Property") using Foodonics

proceeds and claimed it as his Florida homestead.

         10.    Jacques Klempf has alleged that he "borrowed" the Foodonics proceeds pursuant

to a previously undisclosed and undocumented "loan," which he used to buy the 530 Ponte Vedra

Property.

         11.    Subsequent to using the loan to purchase the 530 Ponte Vedra Property, Jacques

Klempf committed a series of frauds.

         12.    On December 21, 2015, in reliance on, inter alia, Jacques Klempf's

representations and in reliance on Jacques Klempf's duty as the President of Foodonics and as a

son to provide his mother (Jean Klempf), as a minority shareholder through the Jean Klempf

Trust, with full disclosure of all material facts regarding the proposed redemption transaction,

Jean Klempf and the Trust entered into a Settlement and Redemption Agreement (the

"Redemption Agreement"), a true and correct copy of which is attached as Exhibit B to the

Amended Counterclaim (as that term is defined herein), and is incorporated by reference herein,

by which all of the Foodonics stock owned by the Jean Klempf Trust would be redeemed by

Foodonics for the purchase price of $9,418,500, or approximately $3.16 per share.


                                                  3
53557696;1
         13.   To induce his mother and the Trust to agree to a redemption of his the Trust’s

stock in Foodonics, Jacques Klempf and Foodonics represented to Jean Klempf and her

representatives in the Redemption Agreement that (i) there are no current offers pending nor

ongoing discussions: (A) for the sale of all or substantially all of the assets of Foodonics; (B) for

the sale by Jacques Klempf of his stock in Foodonics; or (C) to effect a merger, stock exchange,

or other transaction which would have the effect of either Jacques Klempf no longer holding a

majority of the outstanding shares of stock of Foodonics or Foodonics no longer owning

substantially all of the assets that it currently owns (collectively referred to as a "Realization

Event"); and (ii) they have not received any written offers to effect a Realization Event from

December 21, 2014 to December 21, 2015.

         14.   Jacques Klempf made prior consistent representations to Jean Klempf regarding

his intentions regarding Foodonics, such as the following:

               I have not had any offers to purchase the company, nor are
               there any offers presently in play, nor am I seeking to sell
               the company at this time.

               I actually enjoy the day to day and farm life that this
               business allows me and hopeful I have a good amount of
               years left to create value so that I can take care of my
               family in the future.

         Email from Jacques Klempf dated December 31, 2014.

         15.   A closing was held on the Redemption Agreement on December 31, 2015, as a

result of which all of the Foodonics stock owned by the Jean Klempf Trust was redeemed by

Foodonics (the "Redemption Sale"). As a result, Jacques Klempf became the owner of 98.55% of

all issued Foodonics stock.




                                                 4
53557696;1
         16.   On April 19, 2016, less than four months after the redemption, Jacques Klempf

and Foodonics entered into, as a formality, a perfunctory non-disclosure agreement with Cal-

Maine concerning the acquisition of Foodonics' egg-producing assets.

         17.   Less than six months later, on October 16, 2016, Cal-Maine purchased

substantially all of Foodonics' egg producing assets for $71,643,000, or $10.97 per share (the

"Cal-Maine Sale").

         18.   By reason of the foregoing, Jacques Klempf and Foodonics accomplished the

objective of his scheme – Foodonics purchased the stock of the Jean Klempf Trust at the price of

$3.16 per share and then sold its principal assets less than a year later for an equivalent price of

$10.97 per share. Had Jacques Klempf and Foodonics paid the Jean Klempf Trust the same price

per share as Jacques Klempf received from the sale of Foodonics' assets to Cal-Maine, Jacques

Klempf's mother’s Trust would have received at least $32,675,330 – or at least $23,200,000

more than the Trust received from the sale of her shares to her son.

         19.   After committing fraud on his mother, Jacques Klempf, according to his recent

deposition testimony in the Federal Court Action (as defined below), "repaid" the undocumented

loan from Foodonics with the monies he collected from the Cal-Maine Sale shortly after he

completed the fraudulent redemption of the Trust’s stock, all of which was concealed from Jean

Klempf and her representatives.

         20.   To do so, Foodonics transferred or distributed to Jacques Klempf some or all of

his proportionate share of the ill-gotten gains.

         21.   According to his recent deposition testimony in the Federal Court Action (as

defined below), Jacques Klempf then transferred the ill-gotten gains back to Foodonics to pay off

the undocumented loan that was used to purchase the 530 Ponte Vedra Property, to dispose of his


                                                   5
53557696;1
proceeds with the actual intent to hinder, delay or defraud his creditors, including the Jean

Klempf Trust.

         22.    By doing so, Jacques Klempf effectively transferred a substantial portion of his

ill-gotten gains into the equity of the 530 Ponte Vedra Property:

                Q      How were these loans repaid to the company by
                       you?
                       …
                A      How are they repaid? Well, they were certainly
                       paid in 2016. And so -- and also I had -- I had a
                       deduction coming out of my checks every week for years.
                Q      But the balance of them, whatever you were,
                       which you can't remember, was paid off in 2016?
                A      Correct.
                Q      And where did that money come from?
                A      The sale.
                Q      The Cal-Maine sale?
                A      Correct.
                       …
                Q      And the company made a distribution in 2016 to
                       you?
                A      Correct.
                Q      And you used that money to pay off your loans?
                A      Yes. I believe that's how the accountant took
                       care of it.

Jacques Klempf Deposition dated January 10, 2020 at 68-70.

         23.    Jacques Klempf is presently attempting to sell the 530 Ponte Vedra Property with

the intent to hinder, delay or defraud his creditors. The 530 Ponte Vedra Property is currently

under contract to be sold. The 530 Ponte Vedra Property is an asset that could be used to satisfy,

in part, the claims being asserted against Jacques Klempf or Foodonics in the Federal Court

Action (as defined below). The further transfer of the 530 Ponte Vedra Property would constitute




                                                6
53557696;1
yet another fraudulent transfer by Jacques Klempf which should be temporarily and permanently

enjoined.2

         24.     In 2016, Foodonics owned residential property having a value in excess of

$5,100,000 located at 815 Ponte Vedra Boulevard, Ponte Vedra Beach, Florida (the "815 Ponte

Vedra Property"). Upon information and belief, Jacques Klempf, by and through Foodonics,

made substantial improvements in the 815 Ponte Vedra Property, at a cost in excess of $5 million

to $10 million, potentially taking advantage of tax deductions and depreciation by having

Foodonics incur the expense of said improvements.

         25.     On June 23, 2017, the Jean Klempf Trust notified Foodonics and Jacques Klempf

of the Trust's potential claims against them for damages in excess of $23,000,000 arising from

their tortious and other misconduct in connection with Redemption Sale, though Foodonics and

Jacques Klempf clearly had knowledge of their fraud much earlier by virtue of their participation

in said fraud.

         26.     On September 6, 2017, Foodonics launched a preemptive strike in response to the

Jean Klempf Trust's claims by filing a complaint in the United States District Court for the

Middle District of Florida against the Trust seeking, among other relief, a declaratory judgment

regarding the alleged misconduct of Foodonics and Jacques Klempf (the "Federal Court

Action").

         27.     On July 1, 2019, the Jean Klempf Trust filed an amended counterclaim in the

Federal Court Action (the "Amended Counterclaim"). A true and correct copy of the Amended

Counterclaim, with all exhibits referenced therein, is attached hereto and incorporated by

reference herein (inclusive of all exhibits) as Exhibit A.

2
 The Jean Klempf Trust has offered to allow the sale of the 530 Ponte Vedra Property to be completed, with the
proceeds placed in escrow pending resolution of the Federal Court Action (as defined below), but to date,
Defendants have refused.
                                                      7
53557696;1
         28.   In the Amended Counterclaim, the Jean Klempf Trust asserted causes of action

for, inter alia, fraudulent transfers against Jacques Klempf, Foodonics, and affiliated companies

owned and controlled by Jacques Klempf known as the BAM Entities. The Jean Klempf Trust

also filed notices of lis pendens as to the fraudulently transferred properties subject to the

Amended Counterclaim.

         29.   The Amended Counterclaim specifically alleged that Jacques Klempf and

Foodonics were conspiring to commit another fraudulent transfer regarding the 815 Ponte Vedra

Property:

               This pattern of fraudulent activity by Jacques Klempf and Foodonics is
               still in process. Specifically, on October 5, 2015, Jacques Klempf
               utilized $4,250,000 of Foodonics' cash to purchase a mansion on Ponte
               Vedra Beach owned by Luther Coggin (the [815 Ponte Vedra Property]).
               Although Foodonics still has legal title to this property. . . , Jacques
               Klempf presently intends to further aggrandize the property and transfer
               title of it to himself, for little or no consideration, and declare it as
               Florida homestead property. The [815 Ponte Vedra Property] is
               Foodonics' sole remaining substantial asset and its transfer by Foodonics
               to Jacques Klempf would constitute yet another fraudulent transfer
               which should be temporarily and permanently enjoined.

Amended Counterclaim at para. 197.

         30.   Because the Jean Klempf Trust filed its Amended Counterclaim in the Federal

Court Action before leave of court had been granted, the Federal Court entered an order

(i) striking the Amended Counterclaim and the related lis pendens without prejudice and

(ii) authorizing the Trust to file a motion to amend the counterclaim by July 12, 2019.

         31.   Taking advantage of the Trust's procedural error in filing its Amended Complaint

without prior leave of court, on July 10, 2019, Jacques Klempf furtively and fraudulently caused

the transfer of the 815 Ponte Vedra Property from Foodonics to the Jacques Klempf Trust by

Special Warranty Deed. A copy of the deed dated July 10, 2019 is attached hereto and

incorporated by reference herein as Exhibit B. Jacques Klempf now purportedly claims the 815
                                                8
53557696;1
Ponte Vedra Property as his homestead property and asserts that this Foodonics asset is now

beyond the reach of its creditors.

         32.   The transfer of the 815 Ponte Vedra Property was made with the actual intent to

hinder, delay or defraud the Jean Klempf Trust.

         33.   Following the July 10, 2019 fraudulent transfer, Jacques Klempf vacated his prior

homestead residence—the 530 Ponte Vedra Property—and physically moved into the 815 Ponte

Vedra Property. In continuation of his actions to hinder, delay or defraud his creditors, however,

Jacques Klempf has taken actions to sell the 530 Ponte Vedra Property and dispose of its

proceeds with the actual intent to further hinder, delay or defraud his creditors, including the

Jean Klempf Trust.

         34.   On July 12, 2019, without knowledge of Foodonics’ fraudulent transfer to Jacques

Klempf of the 815 Ponte Vedra Property, the Jean Klempf Trust filed its motion seeking leave to

file its Amended Counterclaim, which was granted on August 12, 2019. On that same date, the

Trust re-filed its Amended Counterclaim and re-recorded its notices of lis pendens on the 815

Ponte Vedra Property.

         35.   All conditions precedent to the bringing of this action have occurred, been

satisfied, or been waived.

                                Count One: Fraudulent Transfers

         36.   Plaintiff adopts and incorporates the allegations contained in paragraphs 1 through

35 above as if fully set forth herein.

         37.   This is an action against Foodonics, Jacques Klempf, and the Jacques Klempf

Trust to set aside fraudulent transfers, for injunctive relief, and for other relief under the Florida

Uniform Fraudulent Transfer Act (Fla. Stat. § 726.101 et seq.).


                                                  9
53557696;1
         38.      As set forth above, and as evidenced by the allegations in the Amended

Counterclaim, which are incorporated by reference, the Trust is a creditor of Foodonics and

Jacques Klempf pursuant to Section 726.102(5), Florida Statutes.3 and 4

         39.      Foodonics and Jacques Klempf committed multiple fraudulent transfers of

funds that could have been applied to payment to the Trust if it obtained a judgment on its claims

against them.

         40.      Foodonics and Jacques Klempf made these transfers with the intent to commit

fraud against the Trust.

         41.      Section 726.105(2), Florida Statutes, identifies a non-exclusive list of badges of

fraud the Court may look to as evidence of a defendant's actual fraudulent intent. Upon

information and belief, multiple badges of fraud are present in the 815 Ponte Vedra Property

transactions, including but not limited to:

                  (i)      before the transfer of the 815 Ponte Vedra Property was made, Foodonics

                           and Jacques Klempf were in litigation with the Jean Klempf Trust;

                  (ii)     before the transfer was made, Foodonics and Jacques Klempf knew of the

                           Jean Klempf Trust's intent to enjoin, temporarily permanently, the transfer

                           of the 815 Ponte Vedra Property as set forth in the Trust's Amended

                           Counterclaim;

                  (iii)    Foodonics made the transfer to an insider and received no or insufficient

                           consideration in exchange for the transfer;


3
 The Amended Counterclaim filed on August 12, 2019, was substantially identical to the counterclaim filed on July
1, 2019, except it included one additional affirmative defense.
4
 On October 10, 2019, the Federal Court entered an order approving a stipulation among the parties by which the
BAM Entities consented to joint and several liability as to the judgment, if any, obtained by the Jean Klempf Trust
against Foodonics in the Federal Court Action. As a result of this stipulation, the BAM Entities were dropped as
parties, without prejudice, from the Amended Counterclaim.
                                                         10
53557696;1
               (iv)    the transfer was made to an entity over which Jacques Klempf retained

                       control—the Jacques Klempf Trust;

               (v)     Jacques Klempf continued to retain the benefits, possession, and control of

                       the 815 Ponte Vedra Property after the transfer;

               (vi)    the transfer resulted in the disposition of substantially all of Foodonics'

                       assets;

               (vii)   before the transfer was made, the 815 Ponte Vedra Property was not

                       subject to the claim of any Florida homestead protection, but Jacques

                       Klempf is now attempting to place the property beyond the reach of his

                       creditors by declaring the property – with its millions of dollars' worth of

                       improvements – as his homestead; and

               (viii) this transfer is part of a pattern of transfers by which Foodonics and

                       Jacques Klempf are attempting to put substantially all of their assets out of

                       the reach of their creditors.

         42.   Upon information and belief, multiple badges of fraud are present in the 530

Ponte Vedra Property transactions, including but not limited to:

               (i)     Foodonics made the transfer of ill-gotten funds to an insider, Jacques

                       Klempf;

               (ii)    Jacques Klempf utilized the transfer of ill-gotten funds to pay off the 530

                       Ponte Vedra Property that he previously had declared a homestead,

                       retaining possession or control of the property transferred after the

                       transfer;




                                                 11
53557696;1
               (iii)   the transfer was made by an entity over which Jacques Klempf retained

                       control—Foodonics;

               (iv)    Jacques Klempf transferred the funds into his homestead to conceal his ill-

                       gotten gains;

               (v)     Jacques Klempf continued to retain the benefits, possession, and control of

                       the 530 Ponte Vedra Property after the transfer;

               (vi)    Jacques Klempf is currently trying to sell the 530 Ponte Vedra Property;

                       and

               (vii)   this transfer is part of a pattern of transfers by which Foodonics and

                       Jacques Klempf are attempting to put substantially all of their assets out of

                       the reach of their creditors.

         43.   By reason of the foregoing, (i) the transfer of the 815 Ponte Vedra Property and

(ii) the transfer of the funds to the equity in the 530 Ponte Vedra Property were in violation of

Section 726.105(1)(a), Florida Statutes.

         44.   Alternatively, the transfer of the 815 Ponte Vedra Property was made in violation

of Sections 726.105(1)(b) and 726.106(1) and (2), Florida Statutes, because, upon information

and belief:

               (a)     the subject property was transferred for less than its reasonably equivalent

                       value at a time when Foodonics was insolvent or became insolvent as a

                       result of the transfer, and Foodonics knew, or should have known, that

                       (i) it had debts beyond its ability to pay as they became due, or (ii) its

                       assets were unreasonably small in relation to the business in which it was

                       engaged;


                                                 12
53557696;1
               (b)    the subject property was transferred for less than its reasonably equivalent

                      value at a time when Foodonics was insolvent or became insolvent as a

                      result of the transfer; and

               (c)    the subject property was transferred to an insider for an antecedent debt at

                      a time when Foodonics was insolvent, which Jacques Klempf and the

                      Jacques Klempf Trust knew or had reasonable cause to know.

         45.   This pattern of fraudulent activity by Jacques Klempf is still in process. As noted

above, Jacques Klempf is presently attempting to dispose of his prior residence—the 530 Ponte

Vedra Property—and its proceeds with the intent to hinder, delay or defraud his creditors. The

530 Ponte Vedra Property is also an asset that could be used to satisfy, in part, the claims being

asserted against Jacques Klempf or Foodonics in the Federal Court Action. The further transfer

of the 530 Ponte Vedra Property would constitute yet another fraudulent transfer by Jacques

Klempf which should be temporarily and permanently enjoined.

         46.   Section 726.108(1), Florida Statutes, authorizes this Court to grant a broad

spectrum of legal or equitable relief as the "circumstances may require":

               (1)    In an action for relief against a transfer or obligation under ss. 726.101-
               726.112, a creditor, subject to the limitations in s. 726.109 may obtain:

               (a)     Avoidance of the transfer or obligation to the extent necessary to satisfy
               the creditor's claim;

               (b)     An attachment or other provisional remedy against the asset transferred or
               other property of the transferee in accordance with applicable law;

               (c)    Subject to applicable principles of equity and in accordance with
               applicable rules of civil procedure:

               1.      An injunction against further disposition by the debtor or a transferee, or
               both, of the asset transferred or of other property;

               2.      Appointment of a receiver to take charge of the asset transferred or of
               other property of the transferee; or

                                                13
53557696;1
               3.      Any other relief the circumstances may require.

Fla. Stat. § 726.108(1).

         WHEREFORE, the Jean Klempf Trust demands judgment against Foodonics, Jacques

Klempf, and the Jacques Klempf Trust, jointly and severally, which:

               (i)     declares that the transfer of the 815 Ponte Vedra Property was actually and

                       constructively fraudulent;

               (ii)    declares that the transfer of the funds relating to the 530 Ponte Vedra

                       Property was actually and constructively fraudulent;

               (iii)   sets aside the transfer of the 815 Ponte Vedra Property as a voidable

                       transfer;

               (iv)    sets aside the transfer of funds relating to the 530 Ponte Vedra Property as

                       a voidable transfer;

               (v)     grants a constructive trust or equitable lien against the 815 Ponte Vedra

                       Property and the 530 Ponte Vedra Property and any proceeds from their

                       sale;

               (vi)    enjoins the Defendants from further transferring or encumbering the 815

                       Ponte Vedra Property or the 530 Ponte Vedra Property pending further

                       Order of this Court;

               (vii)   grants an attachment or a levy of execution on the 815 Ponte Vedra

                       Property and the 530 Ponte Vedra Property to satisfy the claim of the Jean

                       Klempf Trust, in whole or in part;

               (viii) grants a money judgment, jointly and severally, against Foodonics,

                       Jacques Klempf, and the Jacques Klempf Trust if, for any reason, they fail


                                                14
53557696;1
                           to turn over each of the subject properties or the proceeds therefrom in

                           satisfaction of the claims of the Jean Klempf Trust; and

                (ix)       such other and further relief as is just and proper.

                               Count Two: Fraudulent Asset Conversion
                                      (815 Ponte Vedra Property)

         47.    Plaintiff adopts and incorporates the allegations contained in paragraphs 1 through

8, 12 through 18, and 24 through 35 above as if fully set forth herein.

         48.    This is an action against Foodonics, Jacques Klempf, and the Jacques Klempf

Trust for fraudulent asset conversion under the Florida Uniform Fraudulent Transfer Act (Fla.

Stat. § 222.30 et seq.).

         49.    Knowing that he recently defrauded his mother and the Trust, Jacques Klempf

was aware his mother and the Trust had a claim to the funds he had obtained through his fraud.

         50.    Jacques Klempf took action to hide these funds by converting the non-exempt ill-

gotten gains into an exempt homestead.

         51.    Jacques Klempf utilized the ill-gotten gains from the fraud on his mother’s Trust

and caused Foodonics to purchase a mansion on Ponte Vedra Beach.

         52.    Jacques Klempf then utilized millions more of the ill-gotten gains to build,

upgrade, repair and/or add-on to the 815 Ponte Vedra Property.

         53.    In the time period between an improperly filed Amended Counterclaim and lis

pendens in the Federal Court Case being dismissed without prejudice to refile, and the refiling of

the Amended Counterclaim and lis pendens, Jacques Klempf moved into the 815 Ponte Vedra

Property and transferred title to himself.

         54.    Jacques Klempf then declared the 815 Ponte Vedra Property his homestead,

effectively converting millions of dollars non-exempt ill-gotten gains into exempt assets.

                                                     15
53557696;1
         55.    Jacques Klempf made these conversions with the intent to hinder, delay, or

defraud his mother and the Trust.

         56.    Jacques Klempf was aware the Federal Court Action was ongoing, but he took the

opportunity to convert more of his ill-gotten gains into exempt assets, to hinder, delay, or defraud

his mother and the Trust.

         WHEREFORE, the Jean Klempf Trust demands judgment against Foodonics, Jacques

Klempf, and the Jacques Klempf Trust, jointly and severally, which:

                (i)        grants an injunction against Jacques Klempf for further conversion related

                           to the 815 Ponte Vedra Property;

                (ii)       grants a constructive trust or equitable lien against the 815 Ponte Vedra

                           Property;

                (iii)      grants a money judgment, jointly and severally, against Foodonics,

                           Jacques Klempf, and the Jacques Klempf Trust if, for any reason, they fail

                           to turn over each of the subject properties or the proceeds therefrom in

                           satisfaction of the claims of the Jean Klempf Trust; and

                (iv)       such other and further relief as is just and proper.

                              Count Three: Fraudulent Asset Conversion
                                     (530 Ponte Vedra Property)

         57.    Plaintiff adopts and incorporates the allegations contained in paragraphs 1 through

23, 33, and 35 above as if fully set forth herein.

         58.    This is an action against Foodonics, Jacques Klempf, and the Jacques Klempf

Trust for fraudulent asset conversion under the Florida Uniform Fraudulent Transfer Act (Fla.

Stat. § 222.30 et seq.).




                                                     16
53557696;1
         59.   Knowing that he recently defrauded his mother and the Trust, Jacques Klempf

was aware his mother and the Trust had a claim to the funds he had obtained through his fraud.

         60.   Jacques Klempf took action to hide these funds by converting the non-exempt ill-

gotten gains into an exempt homestead.

         61.    According to his recent deposition testimony in the Federal Court Action,

Jacques Klempf "repaid" the undocumented loan from Foodonics with the monies he collected

from the Cal-Maine Sale shortly after he completed the fraudulent redemption of the Jean

Klempf Trust’s stock, which he concealed from his mother and her representatives.

         62.   To do so, Foodonics transferred or distributed to Jacques Klempf some or all of

his proportionate share of the ill-gotten gains.

         63.   According to his recent deposition testimony in the Federal Court Action, Jacques

Klempf then transferred the ill-gotten gains back to Foodonics to pay off the undocumented loan

that was used to purchase the 530 Ponte Vedra Property.

         64.   By doing so, Jacques Klempf effectively transferred a substantial portion of his

ill-gotten gains into the equity of the 530 Ponte Vedra Property.

         65.   Jacques Klempf made these conversions with the intent to hinder, delay, or

defraud his mother and the Trust.

         WHEREFORE, the Jean Klempf Trust demands judgment against Foodonics, Jacques

Klempf and the Jacques Klempf Trust, jointly and severally, which:

               (i)     grants an injunction against Jacques Klempf for further conversion related

                       to the 530 Ponte Vedra Property;

               (ii)    grants a constructive trust or equitable lien against the 530 Ponte Vedra

                       Property and any proceeds from the sale of the 530 Ponte Vedra Property;


                                                   17
53557696;1
                   (iii)   grants a money judgment, jointly and severally, against Foodonics,

                           Jacques Klempf, and the Jacques Klempf Trust if, for any reason, they fail

                           to turn over each of the subject properties or the proceeds therefrom in

                           satisfaction of the claims of the Jean Klempf Trust; and

                   (iv)    such other and further relief as is just and proper.

                                     Count Four: Civil Conspiracy

         66.       Plaintiff adopts and incorporates the allegations contained in paragraphs 1 through

35 above as if fully set forth herein.

         67.       This is an action against Jacques Klempf, Foodonics, and the Jacques Klempf

Trust for civil conspiracy and for damages that exceed $30,000 exclusive of costs, interest, and

attorneys' fees.

         68.       After the parties became involved in litigating the Federal Court Action, Jacques

Klempf acted in concert with Foodonics and the Jacques Klempf Trust—entities over which

Jacques Klempf exercised control—to effect the fraudulent transfer of the 815 Ponte Vedra

Property from Foodonics to the Jacques Klempf Trust.

         69.       On July 10, 2019, as part of this conspiracy, Jacques Klempf caused Foodonics to

execute and deliver a special warranty deed transferring the 815 Ponte Vedra Property to the

Jacques Klempf Trust.

         70.       On the date of transfer, the 815 Ponte Vedra Property had a value in excess of

$5,100,000, plus the $5 million to $10 million in improvements made.

         71.       As a result of the conspiracy and the Defendants' overt acts in furtherance of the

conspiracy, the Jean Klempf Trust has suffered damages well in excess of $10,000,000.

         72.       In furtherance of this conspiracy, Jacques Klempf is presently attempting to

dispose of his prior residence—the 530 Ponte Vedra Property—and its proceeds with the intent
                                                     18
53557696;1
to hinder, delay or defraud his creditors. The transfer of the 530 Ponte Vedra Property would

constitute yet another fraudulent transfer by the Defendants and result in additional damages.5

         WHEREFORE, the Jean Klempf Trust demands judgment (i) against each of the

Defendants, jointly and severally, in excess of $10,000,000, together with interest and costs, and

(ii) for such other relief the Court deems to be just and proper.

Dated: June 17, 2020                        AKERMAN LLP

                                            By: /s/ Christian P. George
                                               Christian P. George
                                               Florida Bar No.: 41055
                                               Primary Email: christian.george@akerman.com
                                               Secondary Email: susan.scott@akerman.com
                                               Secondary Email: jennifer.meehan@akerman.com
                                               Aleksas A. Barauskas
                                               Florida Bar No.: 68175
                                               Secondary Email: susan.scott@akerman.com
                                               Secondary Email: jessie.higginbotham@akerman.com
                                               William C. Handle
                                               Florida Bar No. 1002425
                                               Primary Email: william.handle@akerman.com
                                               Secondary Email: matthew.drawdy@akerman.com
                                               Secondary Email: jessie.higginbotham@akerman.com
                                               50 North Laura Street, Suite 3100
                                               Jacksonville, Florida 32202
                                               Telephone: (904) 798-3700
                                               Facsimile: (904) 798-3730

                                            Attorneys for Plaintiff, Dina Klempf Srochi, as Trustee of
                                            the Laura Jean Klempf Revocable Trust, a Florida Trust




5
 As set forth above, the Jean Klempf is willing to allow the sale of the 530 Ponte Vedra Property to be completed,
with the sales proceeds held in escrow pending completion of the Federal Action.
                                                        19
53557696;1
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

Florida e-Portal and by electronic mail this 17th day of June, 2020, to:

James H. Post, Esq.                                Daniel K. Bean, Esq.
Smith Hulsey & Busey                               Andrew J. Steif, Esq.
One Independent Drive, Suite 3300                  ABEL BEAN LAW P.A.
Jacksonville, Florida 32202                        50 North Laura Street, Suite 2500
jpost@smithhulsey.corn                             Jacksonville, Florida 32202
khettinger@smithhulsey.com                         dbean@abelbeanlaw.com
Attorneys for Plaintiff                            asteif@abelbeanlaw.com
                                                   Attorneys for Defendants, Foodonics
                                                   International, Inc. and Kevin Jacques
                                                   Klempf, individually and as Trustee of the
                                                   Kevin Jacques Klempf Living Trust


                                                     /s/ Christian P. George
                                                     Attorney




                                                20
53557696;1
